Title: To George Washington from John Lawson, 18 April 1787
From: Lawson, John
To: Washington, George



Sir
Dumfries April 18th 1787

By yesterdays post I received your favor of the 10th inst., and observe the contents.
Neptune came to me before he set off & made the same objections you mention, which I thought I had fully obviated by informing him that if I sold him to you (which was then uncertain) I had no doubt of your permitting him to visit his Wife at proper times, & that he would with you be employed in work which was much more agreeable to him than the labor I should be obliged to put him to if he remained with me—He then seemed to be perfectly satisfied—Indeed if I were to keep him I might probably be under a necessity of sending him much farther from his Wife than where he now is—I am therefore in hopes he will reconcile himself to his situation & that he will prove useful to you. I am with much Esteem Sir Your most obedient Servt

Jno. Lawson

